Case 1:20-cv-02659-ENV-PK Document 1 Filed 06/16/20 Page 1 of 10 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
MIGUEL CASTILLO,                                                       :
                                                                       :
                                      Plaintiff,                       :
                                                                       :   No. 20 Civ. 2659
                   -against-                                           :
                                                                       :
TINA’s PB I, LLC. d/b/a PARIS BAGUETTE,                                :   COMPLAINT
TINA’S PB II, LLC. d/b/a PARIS BAGUETTE, and :
TINA MA,                                                               :
                                                                       :
                                      Defendants.                      :
---------------------------------------------------------------------- X
        Plaintiff Miguel Castillo (“Plaintiff” or “Castillo”) by his attorneys Pechman Law

Group PLLC, complaining of defendants Tina’s PB I, LLC. d/b/a Paris Baguette (“PB

Rego Park”), Tina’s PB II, LLC. d/b/a Paris Baguette (“PB Forest Hills”), and Tina Ma,

(collectively, “Defendants”), alleges:

                                      NATURE OF THE ACTION

        1.       Miguel Castillo regularly worked between forty-eight and sixty hours per

workweek as a baker at Paris Baguette but was not paid overtime wages pay at time and

a half for hours he worked over forty in a workweek. Moreover, Castillo did not receive

a wage notice upon hiring or when his rates of pay changed, did not receive wage

statements with each payment of his wages, and was paid on a bi-weekly rather than

weekly basis.

        2.       Castillo brings this action pursuant to the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. (“FLSA”), the New York Labor Law § 190 et seq. (“NYLL”), and the

New York State Wage Theft Prevention Act (“WTPA”) seeking injunctive and declaratory

relief against Defendants’ unlawful actions and to recover unpaid overtime wages,

liquidated and statutory damages, pre- and post-judgment interest, and attorneys’ fees

and costs.
Case 1:20-cv-02659-ENV-PK Document 1 Filed 06/16/20 Page 2 of 10 PageID #: 2




                                   JURISDICTION

      3.     This Court has subject matter jurisdiction of this case pursuant to 29 U.S.C.

§ 216(b), 28 U.S.C. §§ 1331 and 1337, and has supplemental jurisdiction over Plaintiff’s

claims under the NYLL pursuant to 28 U.S.C. § 1367.

                                        VENUE

      4.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C.

§ 1391. All facts alleged in this Complaint occurred at PB Rego Park and PB Forest Hills,

located in the Eastern District of New York.

                                      THE PARTIES

Plaintiff Miguel Castillo

      5.     Miguel Castillo resides in Queens, New York.

      6.     Defendants employed Castillo as a baker from approximately May 2017

through April 29, 2020.

      7.     Castillo worked at PB Rego Park from approximately May 2017 until

December 2017.

      8.     Castillo worked at PB Forest Hills from approximately December 2017

through April 29, 2020, but on a few occasions also worked at PB Rego Park during this

period.

      9.     Throughout his employment for Defendants, Castillo’s work duties

included making dough, placing dough on trays, placing trays of dough into ovens to

bake bread, removing trays of baked bread from ovens, and manually organizing baked

bread after it was baked.




                                               2
Case 1:20-cv-02659-ENV-PK Document 1 Filed 06/16/20 Page 3 of 10 PageID #: 3



        10.   Throughout his employment for Defendants, Castillo’s work duties also

included cleaning the PB Rego Park and PB Forest Hills kitchens, by sweeping and

mopping the floor and wiping down kitchen and oven surfaces.

        11.   Throughout his employment, Castillo spent at least twenty-five percent

(25%) of his working time performing physical tasks, such as cleaning, wiping, baking,

preparing dough, moving trays, sweeping, and mopping.

        12.   Throughout his employment, Plaintiff was engaged in the production or in

the handling or selling of, or otherwise working on, goods or materials that have been

moved in or produced for commerce.

        13.   Throughout his employment, Plaintiff was an employee within the

meaning of the FLSA and NYLL.

Defendant Tina’s PB I, LLC.

        14.   Defendant Tina’s PB I, LLC. is a New York company that owns, operates,

and does business as Paris Baguette, a French-Korean bakery and café located at 96-33

Queens Blvd, Rego Park, NY 11374.

        15.   PB Rego Park has employees engaged in commerce or in the production of

goods for commerce and handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person.

        16.   Since 2017, PB Rego Park has employed more than eleven employees per

year.

        17.   PB Rego Park had an annual gross volume of sales in excess of $500,000

within the three years prior to the filing of this Complaint.

        18.   PB Rego Park is an “enterprise engaged in interstate commerce” within the

meaning of the FLSA.


                                             3
Case 1:20-cv-02659-ENV-PK Document 1 Filed 06/16/20 Page 4 of 10 PageID #: 4



Defendant Tina’s PB II, LLC.

         19.    Defendant Tina’s PB II, LLC. is a New York company that owns, operates,

and does business as Paris Baguette, a French-Korean bakery and café located at 107-08

Continental Ave, Forest Hills, NY 11375.

         20.    PB Forest Hills has employees engaged in commerce or in the production

of goods for commerce and handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person.

         21.    Since 2017, PB Forest Hills has employed more than eleven employees per

year.

         22.    PB Forest Hills had an annual gross volume of sales in excess of $500,000

within the three years prior to the filing of this Complaint.

         23.    PB Forest Hills is an “enterprise engaged in interstate commerce” within

the meaning of the FLSA.

Defendant Tina Ma

         24.    Defendant Tina Ma is owner and/or operator of PB Rego Park and PB

Forest Hills.

         25.    Ma is actively involved in the operations of PB Rego Park and PB Forest

Hills.

         26.    Throughout Castillo’s employment, Ma has been regularly present at PB

Rego Park and PB Forest Hills actively managing bakery operations.

         27.    Throughout Castillo’s employment, Ma personally directed the manner in

which employees, including Castillo, performed their daily duties and assignments.

         28.    Throughout Castillo’s employment, Ma regularly interviewed, hired, and

fired employees at PB Rego Park and PB Forest Hills, including Castillo himself.


                                             4
Case 1:20-cv-02659-ENV-PK Document 1 Filed 06/16/20 Page 5 of 10 PageID #: 5



      29.    Throughout Castillo’s employment, Ma established the pay rates of

employees at PB Rego Park and PB Forest Hills, including those of Castillo. For example,

Ma told Castillo his hourly wage rates and, unless she was absent, gave Castillo and other

PB Rego Park and PB Forest Hills employees their wages.

      30.    Throughout Castillo’s employment, Ma had power over payroll decisions

at PB Rego Park and PB Forest Hills, including the power to retain time and/or wage

records and pay employees, including Castillo, their wages.

      31.    Throughout Castillo’s employment, Ma would set Castillo’s work schedule.

      32.    Ma exercises sufficient control over the operations at PB Rego Park and PB

Forest Hills to be considered Plaintiff’s employer under the FLSA and NYLL.

                              FACTUAL ALLEGATIONS

Plaintiff Miguel Castillo

      33.    In approximately 2017, Defendants paid Castillo $15 per hour worked,

including for his hours worked over forty per workweek.

      34.    From approximately 2018 to October 2019, Defendants paid Castillo $16 per

hour worked, including for his hours worked over forty per workweek.

      35.    From approximately October 2019 through April 2020, Defendants paid

Castillo $17 per hour worked, including for his hours worked over forty per workweek.

      36.    Throughout his employment, Castillo regularly worked between

approximately forty-eight and sixty hours per workweek.

      37.    His regular weekly schedule was six days per week, Monday through

Saturday from 5:00 a.m. to a time between 1:00 p.m. and 3:00 p.m., totaling approximately

forty-eight to sixty hours per week.




                                            5
Case 1:20-cv-02659-ENV-PK Document 1 Filed 06/16/20 Page 6 of 10 PageID #: 6



       38.      For example, for the workweeks of December 16 to 22 and December 23 to

29, 2019, Castillo worked Monday through Saturday at PB Forest Hills.            For each

workweek, he worked at least 48 hours, equal to his six days times eight hours per

workday.

       39.      For these workweeks, Defendants should have paid Castillo at least $680

for his first forty hours worked (i.e., $17.00 regular hourly wage rate multiplied by 40

hours), and at least $204 for 8 overtime hours worked (i.e., $25.50 overtime wage rate

multiplied by 8 overtime hours), for gross total wages of $884. However, Defendants

paid Castillo his regular hourly wage rate of $17.00 for all hours worked, including

overtime hours.

       40.      For these workweeks, Defendants owe Castillo $8.50 per overtime hour

worked, equal to his regular hourly wage rate of $17.00 divided by two.

       41.      For these workweeks, Castillo is owed liquidated damages equal to his full

wages paid for the first workweek of his bi-weekly pay period.

       42.      From the beginning of his employment through February 2020, Castillo

received his wages on a bi-weekly basis in cash, without accompanying wage statements.

       43.      From March 2020 throughout the end of his employment, Castillo received

his bi-weekly wages by business check, without accompanying wage statements.

       44.      Defendants did not furnish Castillo with a wage notice when he was hired

or whenever his rate of pay changed.

                                      FIRST CLAIM
                             (FLSA – Unpaid Overtime Wages)

       45.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.



                                              6
Case 1:20-cv-02659-ENV-PK Document 1 Filed 06/16/20 Page 7 of 10 PageID #: 7



       46.      Defendants were required to pay Plaintiff one and one-half (1½) times his

regular hourly wage rates for all hours worked in excess of forty per workweek pursuant

to the overtime wage provisions set forth in the FLSA, 29 U.S.C. § 207 et seq.

       47.      Defendants have failed to pay Plaintiff overtime wages to which he is

entitled under the FLSA.

       48.      Defendants have willfully violated the FLSA by knowingly and

intentionally failing to pay Plaintiff overtime wages.

       49.      Due to Defendants’ violations of the FLSA, Plaintiff is entitled to recover

unpaid overtime wages, liquidated damages, pre- and post-judgment interest, and

reasonable attorneys’ fees and costs of the action.

                                   SECOND CLAIM
                            (NYLL – Unpaid Overtime Wages)

       50.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       51.      Under the NYLL and supporting NYDOL regulations, Defendants were

required to pay Plaintiff one and one-half (1½) times his regular hourly wage rates per

hour worked in excess of forty per workweek.

       52.      Defendants have failed to pay Plaintiff the overtime wages to which he was

entitled under the NYLL.

       53.      Defendants have willfully violated the NYLL by knowingly and

intentionally failing to pay Plaintiff overtime wages.

       54.      Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to

recover unpaid overtime wages, liquidated damages, pre- and post-judgment interest,

and attorneys’ fees and costs.



                                              7
Case 1:20-cv-02659-ENV-PK Document 1 Filed 06/16/20 Page 8 of 10 PageID #: 8



                                     THIRD CLAIM
                         (NYLL – Failure to Provide Wage Notices)

       55.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       56.      Defendants failed to furnish Plaintiff with a notice at the time of hiring and

whenever his rates of pay changed reflecting the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other;

allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging

allowances; the regular pay day designated by the employer in accordance with NYLL §

191; and anything otherwise required by law in violation of NYLL § 195(1).

       57.      Due to Defendants’ violation of NYLL § 195(1), Plaintiff is entitled to

recover from Defendants liquidated damages of $50.00 per workday that the violation

occurred, up to a maximum of $5,000.00, reasonable attorneys’ fees and costs, and

disbursements of the action, pursuant to NYLL § 198(1–b).

                                    FOURTH CLAIM
                  (NYLL – Failure to Provide Accurate Wage Statements)

       58.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       59.      Defendants failed to furnish Plaintiff with a statement at the end of each

pay period accurately reflecting: rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; the regular hourly rate or

rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and

the number of overtime hours worked; gross wages; deductions; allowances, if any,

claimed as part of the minimum wage; and net wages; in violation of NYLL § 195(3).




                                               8
Case 1:20-cv-02659-ENV-PK Document 1 Filed 06/16/20 Page 9 of 10 PageID #: 9



       60.      Due to Defendants’ violation of the NYLL, § 195(3), Plaintiff is entitled to

recover from Defendants liquidated damages of $250.00 per workday, up to a maximum

of $5,000.00, reasonable attorneys’ fees, and costs and disbursements of the action,

pursuant to the NYLL § 198(1–d).

                                     FIFTH CLAIM
                          (NYLL § 191 – Frequency of Payments)

       61.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       62.      Defendants paid Plaintiff on a bi-weekly basis.

       63.      Throughout his employment, Plaintiff spent at least 25% of his working

time performing physical tasks.

       64.      Plaintiff was a “manual worker” within the meaning of NYLL § 191(1)(a).

       65.      Defendants should have paid Plaintiff on a weekly basis, “and not later than

seven calendar days after the end of the week in which the wages were earned.” N.Y.

Lab. L. § 191(1)(a).

       66.      Because Defendants failed to pay Plaintiff on a weekly basis, in addition to

other recovery available under the foregoing claims, Plaintiff is entitled to recover

liquidated damages equal to his wages that were paid a week late every bi-weekly period.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

                a.     declaring that Defendants have violated the overtime wage

provisions of the FLSA, NYLL, and NYDOL regulations;

                b.     declaring Defendants violated the wage notice and wage statement

provisions of the NYLL and WTPA;



                                              9
Case 1:20-cv-02659-ENV-PK Document 1 Filed 06/16/20 Page 10 of 10 PageID #: 10



             c.    declaring Defendants violated the frequency of pay requirements of

the NYLL;

             d.    declaring that Defendants’ violations of the FLSA and NYLL were

willful;

             e.    enjoining future violations of the FLSA and NYLL by Defendants;

             f.    awarding Plaintiff damages for unpaid overtime wages;

             g.    awarding Plaintiff liquidated damages pursuant to the FLSA and the

NYLL;

             h.    awarding Plaintiff statutory damages as a result of Defendants’

failure to furnish wage notices and wage statements pursuant to the NYLL and WTPA;

             i.    awarding Plaintiff pre- and post-judgment interest under NYLL;

             j.     awarding Plaintiff his reasonable attorneys’ fees and costs incurred

in prosecuting this action pursuant to the FLSA and the NYLL; and

             k.    awarding such other and further relief as the Court deems just and

proper.

Dated: New York, New York
       June 16, 2020
                                               PECHMAN LAW GROUP PLLC

                                               By: s/ Louis Pechman
                                                   Louis Pechman
                                                   Gianfranco Cuadra
                                                   488 Madison Avenue, 17th Floor
                                                   New York, New York 10022
                                                   Tel.: (212) 583-9500
                                                   pechman@pechmanlaw.com
                                                   cuadra@pechmanlaw.com
                                                   Attorneys for Plaintiff




                                          10
